DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,627,927 in view of Ryshtun et al. (US 2013/0207938, cited in IDS dated 07/06/2021).   
	Below is a comparison between present claim 1 and patented claim 1:

Present claim 1
Patented claim 1
A position indicator for communicating with a position detection system, the position indicator comprising: 


a signal generation circuit which, in operation, generates a position signal; an additional information generation circuit which, in operation, generates additional information; 






a first transmission circuit which, in operation, transmits the position signal to the position detection system via capacitive coupling; a second transmission circuit different from the first transmission circuit; and 
a control circuit which, in operation: controls selection of the first transmission circuit or the second transmission circuit, which are connected to the control circuit, and transmits the additional information from the selected transmission circuit to the position detection system.
A position indicator that communicates with a position detection system, comprising: a reception circuit which, in operation, receives a signal transmitted from the position detection system; 
a signal generation circuit which, in operation, generates a stylus position signal; a pressure information generation circuit which, in operation, generates pressure information; a pen pressure detection circuit to detect a pen pressure applied to the position indicator, wherein the pressure information generated by the pressure information generation circuit is based on the pen pressure detected by the pen pressure detection circuit;

a first transmission circuit; a second transmission circuit that is different from the first transmission circuit; and 



a control circuit which, in operation, controls: transmission of the stylus position signal from the second transmission circuit to the position detection system, selection of the first transmission circuit or the second transmission circuit, and transmission of the pressure information from the selected transmission circuit to the position detection system, and configuration of the position indicator in response to the signal transmitted from the position detection system, wherein the transmission of the pressure information to the position detection system is synchronized with the signal transmitted from the position detection system.


As can be seen above, the only difference between the claims is that claim 1 of this application recites “a first transmission circuit which, in operation, transmits the position signal to the position detection system via capacitive coupling”, whereas patented claim 1 recites “controls: transmission of the stylus position signal from the second transmission circuit to the position detection system”.
However, Ryshtun discloses a position indicator (Fig. 1, [0044]-[0045], e.g., a stylus 130) for communicating with a position detection system (e.g., electronic system 100 comprises a capacitive sense array 125), the position indicator comprising: a signal generation circuit which, in operation, generates a position signal (Fig. 2; [0059]-[0060], e.g., during stylus scanning, stylus TX drive circuit 222 generates a stylus TX signal 227); a first transmission circuit which, in operation, transmits the position signal to the position detection system via capacitive coupling (Figs 2-3; [0062], e.g., the stylus tip is configured to transmit the stylus TX signal 227 to the sense array 200 via capacitive coupling); a control circuit (Fig. 3; e.g., controller 224) which, in operation: controls transmission of the position signal, from the first transmission circuit to the position detection system ([0070], e.g., the stylus TX signal is transmitted to the sense array 200).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ryshtun in the invention as taught by the patented claim 1 for controlling transmission of a position signal from a first transmission circuit to a position detection system via a capacitive coupling in order to enable the position detection system to substantially simultaneously track a passive touch object (e.g., finger) and a stylus on the position detection system (see [0072] of Ryshtun).

Claims 2-25 of the present application are similarly rejected over claims 2-20 of U.S. Patent No. 10,627,927 in view of Ryshtun et al. (US 2013/0207938).  

4.	Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,086,420.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely broader versions of the patented claims.
   	Below is a comparison between present claim 1 and patented claim 1:

Present claim 1
Patented claim 1
A position indicator for communicating with a position detection system, the position indicator comprising: 
a signal generation circuit which, in operation, generates a position signal; an additional information generation circuit which, in operation, generates additional information; a first transmission circuit which, in operation, transmits the position signal to the position detection system via capacitive coupling; a second transmission circuit different from the first transmission circuit; and 





a control circuit which, in operation: controls selection of the first transmission circuit or the second transmission circuit, which are connected to the control circuit, and transmits the additional information from the selected transmission circuit to the position detection system.
A position indicator for communicating with a position detection system, the position indicator comprising:
a signal generation circuit which, in operation, generates a position signal; an additional information generation circuit which, in operation, generates additional information; a first transmission circuit which, in operation, transmits the position signal to the position detection system via capacitive coupling; a second transmission circuit different from the first transmission circuit; a reception circuit which, in operation, receives a signal transmitted from the position detection system via wireless coupling different from the capacitive coupling; and

a control circuit which, in operation: controls selection of the first transmission circuit or the second transmission circuit, which are connected to the control circuit, and transmits the additional information from the selected transmission circuit to the position detection system, and controls transmission of the position signal, from the first transmission circuit to the position detection system, based on the signal transmitted from the position detection system and received by the reception circuit.


	As can be seen above, the main difference between the claims is that the patented claims recite more features in the position indicator.  Therefore, present claim 1 is merely a broader version of patented claim 1, and thus is anticipated by patented claim 1.  
	Claims 2-25 substantially correspond to claims 1-23 of the patent and are thus similarly rejected over claims 1-20 of U.S. Patent No. 11,086,420.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-3, 5-9 and 18-25 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ryshtun et al. (US 2013/0207938, cited in IDS dated 07/06/2021). 
Regarding claim 1, Ryshtun discloses a position indicator (Fig. 1, [0044]-[0045], e.g., a stylus 130) for communicating with a position detection system (e.g., electronic system 100 comprises a capacitive sense array 125), the position indicator comprising:
a signal generation circuit which, in operation, generates a position signal (Fig. 2; [0059]-[0060], e.g., during stylus scanning, stylus TX drive circuit 222 generates a stylus TX signal 227);
an additional information generation circuit which, in operation, generates additional information (Fig. 2; [0073], [0083], e.g., the stylus generates additional data such as force data, button data , or the like);  
a first transmission circuit which, in operation, transmits the position signal to the position detection system via capacitive coupling (Figs 2-3; [0062], e.g., the stylus tip is configured to transmit the stylus TX signal 227 to the sense array 200 via capacitive coupling); 
a second transmission circuit different from the first transmission circuit (Fig. 4; [0073], e.g., the stylus 330 comprises a wireless communication link for bi-directional communication between the host and the stylus); and
a control circuit (Fig. 3; [0064], e.g., controller 224) which, in operation:
controls selection of the first transmission circuit or the second transmission circuit, which are connected to the control circuit, and transmits the additional information from the selected transmission circuit to the position detection system ([0073], e.g., transmit the additional data from the selected wireless communication link to the host).

Regarding claim 2, Ryshtun further discloses the position indicator according to claim 1, wherein the control circuit, in operation, controls at least a transmission timing of the position signal based on the signal transmitted from the position detection system and received by the reception circuit ([0070], [0072], [0080], e.g., the processing device 410 sends a synchronization signal, or timing data, whereby the stylus 330 generates the stylus TX signal based on the synchronization signal received by the receiver 302 from the host 440).   

Regarding claim 3, Ryshtun further discloses the position indicator according to claim 1, comprising: 
a pen-shaped housing (Fig. 2; [0060], e.g., the stylus 130 comprises a pen-shaped housing); 
a central electrode extending from one end in an axial direction of the pen-shaped housing (Fig. 2; [0061], e.g., the stylus tip is composed of a conductive material so that the tip capacitively couples the stylus TX signal to the sense array 200); and
a pressure detector configured to detect a pressure applied to the central electrode (e.g., force sensor 226 is configured to detect a pressure applied to the stylus tip); 
wherein, 
the first transmission circuit transmits the position signal via the central electrode (e.g., the stylus TX signal 227 is transmitted via the stylus tip), and
in response to the selection of the second transmission circuit, the control circuit transmits information regarding the pressure detected by the pressure detector from the second transmission circuit to the position detection system ([0073], e.g., the force data is transmitted from the wireless communication link to the host, also see [0094]). 

Regarding claim 5, Ryshtun further discloses the position indicator according to claim 1, comprising:
a pen-shaped housing (Fig. 2; [0059], e.g., the stylus 130 comprising a pen-shaped housing); 
a central electrode extending from one end in an axial direction of the pen-shaped housing (Fig. 2; [0061], e.g., the stylus tip is composed of a conductive material so that the tip capacitively couples the stylus TX signal to the sense array 200); and
a switch configured to receive user operation thereon ([0083], e.g., a button configured to receive the user operation); 
wherein, the first transmission circuit transmits the position signal via the central electrode (Figs 2-3; [0062], e.g., the stylus tip is configured to transmit the stylus TX signal 227 to the sense array 200 via capacitive coupling), and
in response to the selection of the second transmission circuit, the control circuit transmits information regarding the user operation on the switch from the second transmission circuit to the position detection system ([0073], e.g., the button data is transmitted from the wireless communication link to the host, also see [0094]). 
Regarding claim 6, Ryshtun further discloses the position indicator according to claim 1, wherein the control circuit, in operation, controls a transmission timing of the additional information based on the signal transmitted from the position detection system and received by the position indicator (Fig. 13; [0077], [0107], e.g., sets the transmission timing of the additional data such as the force data 1303 based on the synchronization signal transmitted from the host). 

Regarding claim 7, Ryshtun further discloses the position indicator according to claim 1, wherein, in response to the selection of the second transmission circuit, the control circuit transmits the additional information from the second transmission circuit to the position detection system ([0073], e.g., transmitting the additional data such as the force data via the selected wireless communication link), and the control circuit controls a transmission timing of the additional information based on the signal transmitted from the position detection system and received by the position indicator (Fig. 13; [0077], [0107], e.g., sets the transmission timing of the additional data such as the force data 1303 based on the synchronization signal transmitted from the host).

Regarding claim 8, Ryshtun further discloses the position indicator according to claim 1, wherein the control circuit, in operation, controls a transmission frequency of the position signal based on the signal transmitted from the position detection system and received by the position indicator ([0064], e.g., sets the transmission frequency of the stylus TX signal based on the frequency of the TX signal transmitted from the host). 

Regarding claim 9, Ryshtun further discloses the position indicator according to claim 1, wherein the control circuit, in operation, controls a transmission cycle of the position signal based on the signal transmitted from the position detection system and received by the position indicator (Fig. 13, [0072], [0107], e.g., sets the transmission cycle of the stylus TX signal 1301 based on the synchronization signal transmitted from the host). 

Regarding claim 18, Ryshtun discloses a position indicator (Fig. 1, [0044]-[0045], e.g., a stylus 130) for communicating with a position detection system (e.g., electronic system 100 comprises a capacitive sense array 125), the position indicator comprising:
a signal generation circuit which, in operation, generates a position signal (Fig. 2; [0059], e.g., during stylus scanning, stylus TX drive circuit 222 generates a stylus TX signal 227); 
an additional information generation circuit which, in operation, generates additional information (Fig. 2; [0059], [0073], e.g., generates additional data such as force data, button data, or the like);  
a transmission circuit which, in operation, transmits the position signal to the position detection system via capacitive coupling ([0062], e.g., charge may be capacitively coupled from the active stylus 130 to the sense array 200 during the rising and falling edges of the stylus TX signal 227); 
a wireless communication circuit ([0073], e.g., a wireless communication link such as Bluetooth link) which, in operation, transmits and receives signals to and from the position detection system via a short-range wireless communication technology different from the capacitive coupling; and
a control circuit (Fig. 2; [0064], e.g., controller 224) which, in operation: 
controls selection of the transmission circuit or the wireless communication circuit, which are connected to the control circuit, and transmits the additional information from the selected transmission circuit or the selected wireless communication circuit to the position detection system ([0073], e.g., transmitting the additional data from the selected wireless communication link to the host).

Regarding claim 19, Ryshtun further discloses the position indicator according to claim 18, wherein, the control circuit, in response to establishment of a communication link between the wireless communication circuit and the position detection system ([0073], e.g., a wireless communication link such as Bluetooth link), controls a transmission timing of the additional information based on the signal transmitted from the position detection system and received by the wireless communication circuit (Fig. 13; [0070], [0107], e.g., the control circuit of the stylus sets the transmission timing of the additional data such as the force data 1303 based on the synchronization signal received by the receiver 302 from the host 440) and in response to the selection of the wireless communication circuit, the control circuit transmits the additional information from the wireless communication circuit to the position detection system ([0073], e.g., the stylus sends the additional data from the wireless communication link to the host, also see [0094]). 

Regarding claim 20, Ryshtun further discloses the position indicator according to claim 18, wherein the control circuit, in response to establishment of a communication link between the wireless communication circuit and the position detection system ([0073], e.g., a wireless communication link such as Bluetooth link), controls transmission of the position signal, from the transmission circuit to the position detection system, based on a signal transmitted from the position detection system and received by the wireless communication circuit. ([0073], [0077], e.g., transmitting the stylus TX signal from the Tip driver to the host based on the synchronization signal received by the wireless communication link).

Regarding claim 21, Ryshtun further discloses the position indicator according to claim 18, wherein the control circuit, in operation, controls at least a transmission timing of the position signal based on the signal transmitted from the position detection system and received by the wireless communication circuit ([0070], [0080], e.g., sets the transmission timing of the stylus TX signal based on the synchronization signal received by the receiver 302 from the host 440).   

	Regarding claim 22, Ryshtun further discloses the position indicator according to claim 18, wherein the control circuit, in operation, controls a transmission frequency of the position signal based on the signal transmitted from the position detection system and received by the wireless communication circuit (Fig. 3; [0064], e.g., sets the transmission frequency of the stylus TX signal based on the frequency of the TX signal transmitted from the host and received by the receiver 302).

	Regarding claim 23, Ryshtun further discloses the position indicator according to claim 18, wherein the control circuit, in operation, controls a transmission cycle of the position signal based on the signal transmitted from the position detection system and received by the wireless communication circuit (Fig. 13; [0070], [0107], e.g., the control circuit of the stylus sets the transmission cycle of the stylus TX signal 1301 based on the synchronization signal received by the receiver 302 from the host 440). 

Regarding claim 24, Ryshtun further discloses the position indicator according to claim 18, wherein the short-range wireless communication technology is a Bluetooth.RTM. wireless communication technology ([0073], e.g., the communication link may be a Bluetooth link). 

Regarding claim 25, Ryshtun further discloses the position indicator according to claim 18, further comprising: a pen-shaped housing (Fig. 2; [0059], e.t., the stylus 130 comprising a pen-shaped housing).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ryshtun et al. (US 2013/0207938) in view of Geaghan et al. (US 2017/0131798, cited in IDS dated 07/06/2021). 
	Regarding claim 4, Ryshtun further discloses the position indicator according to claim 1, comprising: 
a pen-shaped housing (Fig. 2; [0059], e.g., the stylus 130 comprising a pen-shaped housing); 
a central electrode extending from one end in an axial direction of the pen-shaped housing (Fig. 2; [0061], e.g., the stylus tip is composed of a conductive material so that the tip capacitively couples the stylus TX signal to the sense array 200), 
wherein, the first transmission circuit transmits the position signal via the central electrode (Figs 2-3; [0062], e.g., the stylus tip is configured to transmit the stylus TX signal 227 to the sense array 200 via capacitive coupling).
	Ryshtun does not disclose the position indicator comprising: a storage including identification information of the position indicator; wherein, in response to the selection of the second transmission circuit, the control circuit transmits the identification information from the second transmission circuit to the position detection system. 
	However, Geaghan discloses a position indicator that communicates with a position detection system (Fig 11, [0171], e.g., pen 1100 communicates with a touch panel 1122), comprising:
	a storage including identification information of the position indicator ([0153], e.g., code circuitry stores the pen code that identifies the pen); 
	a first transmission circuit which, in operation, transmits a position signal to the position detection system via capacitive coupling (Fig. 11; [0171], e.g., the pen tip transmits a pen drive signal to the touch panel via capacitive coupling); 
	a second transmission circuit that is different from the first transmission circuit (Fig. 10B; [0170], [0172], e.g., a wireless communication circuit 1050); and
	a control circuit which (Fig. 10B; [0169], e.g., processor 1030) in operation;
	controls selection of the first transmission circuit or the second transmission circuit, wherein in response to the selection of the second transmission circuit, the control circuit transmits the identification information from the second transmission circuit to the position detection system ([0170], e.g., transmits the pen code to the touch sensor via the wireless communication circuit). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Geaghan in the invention of Ryshtun for providing a circuitry for storing identification information of a position indicator and transmitting the identification from a wireless communication link to a host so that the position indicator can be uniquely recognized by the host with respect to other position indicators used with a position detection system. 

9.	Claims 10-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryshtun et al. (US 2013/0207938) in view of Oda et al. (US 2012/0256830, cited in IDS dated 07/06/2021). 
Regarding claim 10, Ryshtun discloses a position indicator (Fig. 1, [0044]-[0045], e.g., a stylus 130) for communicating with a position detection system (e.g., electronic system 100 comprises a capacitive sense array 125), the position indicator comprising:
a pen-shaped housing (Fig. 2; [0059], e.g., the stylus 130 comprising a pen-shaped housing); 
a signal generation circuit which, in operation, generates a position signal (Fig. 2; [0059], e.g., during stylus scanning, stylus TX drive circuit 222 generates a stylus TX signal 227); 
an additional information generation circuit which, in operation, generates additional information (Fig. 2; [0059], [0073], e.g., generates additional data such as force data, button data, or the like);  
a first transmission circuit which, in operation, transmits the position signal to the position detection system via capacitive coupling ([0062], e.g., charge may be capacitively coupled from the active stylus 130 to the sense array 200 during the rising and falling edges of the stylus TX signal 227); 
a second transmission circuit different from the first transmission circuit ([0073], e.g., the stylus 330 has a transceiver for bi-directional communication between the host and the stylus); 
a reception circuit which, in operation, receives a signal transmitted from the position detection system via wireless coupling different from the capacitive coupling (Fig. 3; [0070], e.g., a receiver 302 receives a synchronization signal from the host); 
a central electrode extending from one end in an axial direction of the pen-shaped housing (Fig. 2; e.g., the stylus tip comprises a central electrode extending from one end in an axial direction of the housing); and 
a control circuit (Fig. 3; e.g., controller 224) which, in operation:
controls transmission of the position signal, via the central electrode, to the position detection system ([0059], e.g., the stylus TX signals 227 is capacitively coupled to the sense array 200 via the stylus tip); and
controls selection of the first transmission circuit or the second transmission circuit, and transmits the additional information from the selected transmission circuit to the position detection system ([0073], e.g., select a communication channel or communication link to transmit the additional information such as force data, button data, or the like).
	Ryshtun does not disclose the position indicator comprising: a peripheral electrode disposed adjacent to the central electrode. 
	However, Oda discloses a position indicator (Fig. 1; [0036], e.g., a position indicator 1) for communicating with a position detection system (e.g., a position detection sensor 2), the position indicator comprising:
	a pen-shaped housing ([0037], e.g., the position indicator 1 comprising a pen-shaped housing); 
	a central electrode extending from one end in an axial direction of the pen-shaped housing (Figs 1-2; [0045], e.g., a central electrode 7); 
	a peripheral electrode disposed adjacent to the central electrode ([0044], [0047], e.g., peripheral electrode 6 is disposed adjacent to the central electrode 7); and 
	a control circuit (Figs 1-2; [0039], e.g., a transmission controlling circuit 300) which, in operation:
	controls transmission of a position signal, via the central electrode or the peripheral electrode, to the position detection system ([0041], [0056], claim 14, e.g., transmit a position signal to the position detection sensor 2 via the central electrode 7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Oda in the invention of Ryshtun for providing a peripheral electrode disposed adjacent to a central electrode for receiving an AC signal from a position detection system and a central electrode for feeding an enhanced AC signal back to the position detection system in order to reduce power consumption and achieve power saving (see[0093]-[0095],  [0102] of Oda). 

	Regarding claim 11, Ryshtun further discloses the position indicator according to claim 10, wherein the control circuit, in operation, controls at least a transmission timing of the position signal based on the signal transmitted from the position detection system and received by the position indicator ([0070], [0080], e.g., the processing device 410 sends a synchronization signal, or timing data, whereby the stylus 330 generates the stylus TX signal based on the synchronization signal received by the receiver 302 from the host 440).   

	Regarding claim 12, Ryshtun further discloses the position indicator according to claim 10, comprising: a pressure detector configured to detect a pressure applied to the central electrode (Fig. 2; e.g., force sensor 226 is configured to detect a pressure applied to the stylus tip); wherein, in response to the selection of the second transmission circuit, the control circuit transmits information regarding the pressure detected by the pressure detector from the second transmission circuit to the position detection system ([0073], e.g., the force data is transmitted from the communication channel or communication link to the host, also see [0094]).

	Regarding claim 14, Ryshtun further discloses the position indicator according to claim 10, comprising: a switch configured to receive user operation thereon (Fig. 5; [0083], e.g., the stylus include a button); wherein, in response to the selection of the second transmission circuit, the control circuit transmits information regarding the user operation on the switch from the second transmission circuit to the position detection system ([0073], e.g., the additional data including button data is transmitted to the host via the communication channel or communication link).  

	Regarding claim 15, Ryshtun further discloses the position indicator according to claim 10, wherein the control circuit, in operation, controls a transmission timing of the additional information based on the signal transmitted from the position detection system and received by the position indicator (Fig. 13; [0107], e.g., the transmission time of the force data is based on the synchronization signal transmitted from the host).    

	Regarding claim 16, Ryshtun further discloses the position indicator according to claim 10, wherein the control circuit, in operation, controls a transmission frequency of the position signal based on the signal transmitted from the position detection system and received by the position indicator (Fig. 3; [0064], e.g., sets the transmission frequency of the stylus TX signal based on the frequency of the TX signal transmitted from the host and received by the receiver 302). 

	Regarding claim 17, Ryshtun further discloses the position indicator according to claim 10, wherein the control circuit, in operation, controls a transmission cycle of the position signal based on the signal transmitted from the position detection system and received by the position indicator (Fig. 13; [0107], e.g., the stylus TX signal 1301 repeats one cycle including a scan time period).  

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ryshtun et al. (US 2013/0207938) in view of Oda et al. (US 2012/0256830), and further in view of Geaghan et al. (US 2017/0131798, cited in IDS dated 07/06/2021). 
Regarding claim 13, Ryshtun in view of Oda does not disclose the position indicator according to claim 10, comprising: a storage including identification information of the position indicator; wherein, in response to the selection of the second transmission circuit, the control circuit transmits the identification information from the second transmission circuit to the position detection system. 
	However, Geaghan discloses a position indicator that communicates with a position detection system (Fig 11, [0171], e.g., pen 1100 communicates with a touch panel 1122), comprising:
	a storage including identification information of the position indicator ([0153], e.g., code circuitry stores the pen code that identifies the pen); 
	a first transmission circuit which, in operation, transmits a position signal to the position detection system via capacitive coupling (Fig. 11; [0171], e.g., the pen tip transmits a pen drive signal to the touch panel via capacitive coupling); 
	a second transmission circuit that is different from the first transmission circuit (Fig. 10B; [0170], [0172], e.g., a wireless communication circuit 1050); and
	a control circuit which (Fig. 10B; [0169], e.g., processor 1030) in operation;
	controls selection of the first transmission circuit or the second transmission circuit, wherein in response to the selection of the second transmission circuit, the control circuit transmits the identification information from the second transmission circuit to the position detection system ([0170], e.g., transmits the pen code to the touch sensor via the wireless communication circuit). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Geaghan in the invention of Ryshtun in view of Oda for providing a circuitry for storing identification information of a position indicator and transmitting the identification from a wireless communication link to a host so that the position indicator can be uniquely recognized by the host with respect to other position indicators used with a position detection system.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	VaVra et al. (US 2017/0153763) are Westhues et al. (US 2012/0050231) are cited to teach a stylus comprising: a first transmission circuit which transmits a position signal to a position detection system and a second transmission circuit which transmits an additional information to the position detection system. 	

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG ZHOU/Primary Examiner, Art Unit 2623